Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 21, 2020                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  160012(66)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
  HASSAN M. AHMAD,                                                                                                       Justices
            Plaintiff-Appellee,
                                                                      SC: 160012
  v                                                                   COA: 341299
                                                                      Ct of Claims: 17-000170-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his brief is GRANTED. The brief will be accepted as timely filed if submitted on or
  before September 9, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   August 21, 2020

                                                                                Clerk